Citation Nr: 1538412	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-05 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for hypertension.

2.  Entitlement to an evaluation in excess of 10 percent for a right ankle disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1994 to October 2000.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


REMAND

At the Veteran's June 2015 videoconference hearing before the Board, he indicated that his hypertension and his right ankle disorder had both increased in severity since the previous examinations conducted in December 2014.  The Veteran indicated that despite taking three medications to control his hypertension, he knew his blood pressure rose approximately three to four times a week because he experienced headaches and tingling in his fingers.  Additionally, the Veteran's representative noted that the Veteran had an upcoming VA appointment to see his primary care physician in July 2015 and that the Veteran planned to inquire about possible ligament damage with regard to his right ankle disorder.  The Veteran's representative also requested that the record be held open sixty days from the date of the hearing to provide the RO with information from the Veteran's primary care physician regarding possible ligament damage.  It is more than sixty days after the Veteran's hearing before the Board, and the Veteran and his representative have not submitted any evidence supporting his claims for increased ratings for either his right ankle disorder or his hypertension.

As the Veteran has claimed that his hypertension and right ankle disorder are worse than when last evaluated, new examinations are required to determine the current severity of these service-connected disorders.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Moreover, on remand all outstanding VA treatment records, and any identified private medical records must be obtained and associated with the Veteran's electronic claims file.  See 38 C.F.R. § 3.159 (2014).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain and associate with the Veteran's claims file any outstanding VA medical treatment records.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After all identified outstanding medical records are obtained to the extent available, the Veteran must be afforded the appropriate VA examination to determine the current nature and severity of his service-connected hypertension.  The claims file, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.

The examiner must write a comprehensive report discussing the nature and severity of the Veteran's hypertension, with particularity to the criteria for the appropriate diagnostic code (7101).  Specifically, the examiner must comment on the presence or absence, and the frequency or severity, of all of the following symptoms:

(a)  Diastolic pressure predominantly 130 or more;

(b)  Diastolic pressure predominantly 120 or more;

(c)  Diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more; and

(d)  Diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more where the individual requires continuous medication for control.

The VA examiner must be informed that Note 1 in the diagnostic criteria for hypertension requires hypertension or isolated systolic hypertension to be confirmed by readings taken two or more times on at least three different days.

3.  The Veteran must be afforded an examination to determine the current severity of his service-connected right ankle disorder.  The claims file, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted, to include magnetic resonance imaging.

The examiner must conduct full range of motion studies on the service-connected right ankle.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right ankle disorder.

The examiner must also state whether there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity; ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees; or complete paralysis of the posterior tibial nerve, with paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature, toes cannot be flexed, adduction is weakened, and plantar flexion is impaired.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

